Exhibit 10.5

SECOND AMENDMENT CAPITAL BANK & TRUST COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT

PLAN AGREEMENT

(Dated August 20, 2003)

(R. Rick Hart)

THIS SECOND AMENDMENT (the “Second Amendment”) is made on this 29th day of June,
2007, by and between Capital Bank & Trust Company, a state-chartered bank
located in Nashville, Tennessee (the “Bank”), and R. RICK HART (the “Executive”)
and is intended to amend that certain Capital Bank & Trust Company Supplemental
Executive Retirement Plan Agreement, originally effective as of August 20, 2003,
as first amended December 20, 2006 (collectively, the “Agreement”).

1. This Second Amendment shall be effective upon the consummation of the
proposed transaction between Capital Bancorp, Inc., the Bank and Renasant
Corporation contemplated under that certain Agreement and Plan of Merger dated
February 5, 2007, provided such consummation occurs on or before December 31,
2007 (the “Renasant Transaction”). Except as expressly provided herein, the
Agreement shall remain in full force and effect following such consummation.

2. The following provisions shall be added to Section 1.1.1 of the Agreement, to
read in their entirety as follows:

“Notwithstanding any provision of this Agreement to the contrary, the parties
specifically agree that the Renasant Transaction, including any related
transactions involving the merger of their subsidiary banks, shall not
constitute a Change in Control under this Agreement. Following the effectiveness
of this Second Amendment and notwithstanding any provision of this Agreement to
the contrary, the term ‘Change in Control’ shall have the meaning ascribed to it
in that certain employment agreement by and between the Executive and Renasant
Corporation or its subsidiary bank entered into in connection with the Renasant
Transaction, as the same may be amended or modified from time to time (the
‘Renasant Agreement’).”

3. The existing Section 1.1.5 of the Agreement shall be deleted and the
following shall be substituted therefor:

“1.1.5 ‘Early Termination’ means the Termination of Employment before Normal
Retirement Age for reasons other than death, Disability, a Qualifying
Termination, or following a Change in Control.”

4. The following new Section 1.1.10a shall be added to the Agreement, to read in
its entirety as follows:

“1.1.10a ‘Qualifying Termination’ means a Termination of Employment by the Bank,
or any parent corporation thereto, without Cause, or the Executive’s Termination
of Employment in connection with a Constructive Termination. For all purposes
under this Agreement, the terms ‘Cause’ and ‘Constructive Termination’ shall
have the meanings ascribed to them in the Renasant Agreement.



--------------------------------------------------------------------------------

5. Section 1.1.11 of the Agreement shall be deleted in its entirety.

6. The following new Section 2.8 shall be added to the Agreement to read in its
entirety as follows:

“2.8 Qualifying Termination. Upon a Qualifying Termination, the Bank shall pay
to the Executive the benefit described in this Section 2.8, in lieu of any other
benefit under this Agreement.

2.8.1 Amount of Benefit. The benefit under this Section 2.8 shall be the Normal
Retirement Benefit described in Section 2.1.1 hereof.

2.8.2 Payment of Benefit. The Bank shall distribute the annual benefit to the
Executive in equal monthly installments commencing with the month following the
Executive’s Normal Retirement Age and continuing for 179 consecutive months
thereafter.”

7. Section 5.1 of the Agreement shall be deleted and the following shall be
substituted therefor:

“The Executive acknowledges and agrees that any amount payable hereunder shall
be subject to the limitations on payment contemplated under Section 4.3 of the
Renasant Agreement.”

8. The following new Section 5.4.9 shall be added to the Agreement to read in
its entirety as follows:

“5.4.9 The parties acknowledge that upon the effectiveness of this Second
Amendment the provisions of Sections 5.4, 5.4.1, 5.4.2, 5.4.3, 5.4.4, 5.4.5,
5.4.6, and 5.4.7 hereof shall not apply and that in lieu thereof, the Executive
acknowledges that he is subject to and bound by the limitations on such
activities set forth in Section 5 of the Renasant Agreement. In the event such
limitations are breached by the Executive during the period or periods
prescribed under the Renasant Agreement and Executive’s employment with the Bank
or any parent corporation thereto ceases other than on account of involuntary
termination without Cause or in connection with Constructive Termination, and in
addition to any remedies provided under the Renasant Agreement, the Executive
agrees that he shall forfeit any unpaid benefits otherwise due to him under this
Agreement.”

9. The following new Section 8.19 shall be added to the Agreement to read in its
entirety as follows:

“8.19 Successors. The Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank, by agreement in the
form and substance satisfactory to the

 

2



--------------------------------------------------------------------------------

Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Bank would be required to perform it. For
purposes of this Agreement, ‘Bank’ shall mean the Bank as defined herein, and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Section 8.19, or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law. Without limiting the generality of the foregoing and by way of example
only, following the closing of the Renasant Transaction all provisions of this
Agreement as amended herein, including, without limitation, the definition of
Change in Control in Section 1.1.1 and the provisions of Section 2.4 shall
continue in full force and effect and Renasant Bank shall be the ‘Bank’ for
purposes of this Agreement.”

The parties have caused this Second Amendment to be executed as of the dates set
forth below, to be effective as provided above.

 

EXECUTIVE     CAPITAL BANK & TRUST COMPANY

/s/ R. Rick Hart

    By:  

/s/ Sally P. Kimble

R. Rick Hart

Date: June 29, 2007

    Title:   Executive Vice President & Chief Financial Officer     Date:   June
29, 2007

CAPITAL BANCORP, INC. consents and agrees to be bound by the terms and
conditions of this Second Amendment.

    CAPITAL BANCORP, INC.     By:  

/s/ Sally P. Kimble

    Title:   Executive Vice President & Chief Financial Officer     Date:   June
29, 2007

 

3